        Case 19-33605-sgj11 Doc 2 Filed 10/31/19                             Entered 10/31/19 15:21:46                    Page 1 of 2


 Fill in this information to identify the case:
 Debtor name        Pappy's Trucks Ltd.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   PLES Investments                                   Business Debt                                                          $1,835,686.83
    PO Box 307
    Scurry, TX 75158




2   First Insurance Funding                            Business Debt                                                            $196,287.14
    PO Box 7000
    Carol Stream, IL 60197-
    7000



3   Pappy's Sand & Gravel                              Business Debt                                                            $115,354.93
    PO Box 307
    Scurry, TX 75158




4   Top Cat Ready Mix                                  Business Debt                                                              $96,650.00
    PO Box 308
    Scurry, TX 75158




5   Self Radio, Inc.                                   Business Debt                                                               $2,220.62
    PO Box 76
    Montague, TX 76251




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
         Case 19-33605-sgj11 Doc 2 Filed 10/31/19                         Entered 10/31/19 15:21:46                    Page 2 of 2

Debtor       Pappy's Trucks Ltd.                                                Case number (if known)
             Name


 Name of creditor and          Name, telephone      Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email    (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of           debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor             professional          unliquidated,   secured, fill in total claim amount and
                               contact              services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
6   Internal Revenue Service                        Taxes                                                                          $50.14
    Centralized Insolvency
    Operations
    PO Box 7346
    Philadelphia, PA 19101-
    7346
7   NTTA                                            Business Debt                                                                  $17.99
    P.O. Box 260928
    Plano, TX 75026-0928




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
